Citation Nr: 0734557	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO denied 
an increased (compensable) rating for the veteran's service-
connected bilateral hearing loss.  The veteran testified 
before the undersigned at a hearing held at the RO in 
April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling.  Review of the 
record shows that the most recent VA audiology examination 
was in November 2005.  Comparison of the results of the 
November 2005 examination with those of a January 2004 VA 
audiology examination indicates there was an increase in 
puretone threshold averages (in decibels) in both ears at 
1000, 2000, 3000, and 4000 Hertz (frequencies used by VA in 
evaluating hearing loss per 38 C.F.R. § 4.85) and a decrease 
in Maryland CNC speech discrimination scores (as specified in 
38 C.F.R. § 4.85) from January 2004 to November 2005.  In 
addition, the veteran has submitted reports of private 
audiology examinations dated in February 2006 and 
February 2007 which, although presented in graph form, appear 
to indicate further decline in puretone threshold averages.  
Further, at the April 2007 hearing, the veteran testified 
that he believes his hearing loss has increased in severity 
since he was examined by VA.  

In view of this testimony and the examination data, it is the 
Board's judgment that the veteran should be provided a 
current VA audiology examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (where veteran complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled him for another 
examination).  

At the hearing, the veteran's wife testified the veteran has 
great difficulty with his hearing in social and business 
situations and many times in a business situation he nods or 
responds inappropriately to others because of his hearing 
problems.  The veteran testified that he is an attorney and 
when he appears in court or uses the telephone, he is 
hampered by his hearing problems.  In addition, the Board 
notes that in his notice of disagreement, the veteran 
asserted that his hearing is such that it has a negative 
effect on his income potential.  Based on these statements, 
in readjudication of the veteran's increased rating claim, 
consideration should be given to whether the veteran's claim 
should be referred to the Director, Compensation and Pension 
Service, for determination of whether the veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) based 
on his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiology 
examination of the veteran to determine 
the severity of his service-connected 
bilateral hearing loss.  All indicated 
tests should be performed.  The 
audiologist should be requested to review 
the record and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the veteran's service-connected bilateral 
hearing loss produces marked interference 
with his employment as an attorney.  

The claims file should be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to an increased (compensable) 
rating for bilateral hearing loss and 
make a determination as to whether this 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.  

If the benefit sought is not granted to 
the veteran's satisfaction, issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the December 2005 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond.  

Thereafter, the claim should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

